United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 11-7030                                                      September Term 2011
                                                                           1:06-cv-00648-RCL
                                                          Filed On: April 20, 2012
United States of America, ex rel. Stephanie
Schweizer,

              Appellant

Nancy Vee,

              Appellee

       v.

Océ N.V., et al.,

              Appellees


       BEFORE:        Sentelle, Chief Judge, Griffith, Circuit Judge, and Randolph, Senior
                      Circuit Judge

                                          ORDER

      Upon consideration of the court’s order to show cause filed April 10, 2012,
and the responses thereto, it is

       ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion and judgment filed April 10, 2012,
be unsealed. The Clerk is directed to unseal the opinion and judgment and release
them publicly.


                                         Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                     BY:      /s/
                                                              Jennifer M. Clark
                                                              Deputy Clerk